McCLELLAN, C. J.
This bill is filed jby Cornelia D. Slossen et al. “to compel the determination of claims to land and to quiet title,” under sections 809-813 of the Code. The land in question is referred to in the bill as '“a large tract,” and the particular description shows the tract to contain many thousands of acres. The bill also shows that complainant acquired title from three separate and distinct sources severally to as many separate and distinct portions of the tract. Twenty-five or thirty persons are made parties respondent to the bill; and it is alleged that “each of the defendants if , * * claim or are reputed to claim some right, title or interest in, or incumbrance upon said lands, or some parts thereof,” etc. Three of the respondents separately demurred to the bill on the ground, among others, of multifariousness “in this, that it seeks in one bill to quiet the titles of a number of different persons to distinct tracts *128of land, each of the defendants claiming separate lands, without showing that the several defendants have any joint or common interest in any portion whatever.” YVe do not concur with counsel for appellants that this is a speaking demurrer. To the contrary it is clear that the averments of the hill quoted above would be filled by proof that each one of the respondents claimed a part of the land which no other respondent claimed, and that the claim of each ivas entirely without relation to or con- ■ nection with the claim of any other, and so the bill must be taken and construed. So that, for illustration, while Mary A. McNulty may claim an incumbrance upon the southwest quarter of section ten (10) in a certain township and range by mortgage executed by A. B., and W. H. Kennon may claim the fee in the north half of section twenty-one in another township and range by deed from C. D., and the Virginia Trust Company may claim title by adverse possession in and to the east half of section fifteen in yet another township and range, and so on through the long list of defendants, they would each and all by this bill be brought in to defend “on a record with a large portion of which and with the case made by which they thus have no connection whatever,” no one of them having any interest in the subject-matter of the claim of any other one, and no one of them deriving title from the source or resting his claim upon facts involved in the claim of any other one. The issues would be as numerous as the respondents, and each different and distinct; and under section 812 there would have to be as many juries, or as many distinct trials at the same or different times before the same jury as there are defendants ; a consideration going to emphasize the extreme inconvenience of proceeding under such a bill (though of course cases may arise in which several jury trials may be proper and even necessary), not to speak of the right of the parties to have the trial of their several causes unembarrassed by the trial of other causes and free from liabilitv for costs in other causes. We have no hesitancy in reaching the conclusion that the bill is multifarious considering it upon the footing of bills generally. But it is insisted that a bill under this statute is not to be so *129considered, that by force of the enactment itself one in peaceable possession of land claiming to own the same may proceed in this way against all persons who in any way claim or are reputed to claim any interest, etc. ■therein, however distinct and unconnected their several claims may be; the purpose of such bills being single, to settle the complainant’s title. This position is untenable, we think. The statute does not in terms change the rule of pleading in the respect under consideration; and no Sudl legislative intent is dedueible from the language employed, lidr is the abrogation of the rule against multifariousness necessary to the effectuation of the right conferred by the act. And it is not enough that the object of the bill is single in the sense that it seeks only to establish complainants’ common title to certain kinds, That is but one of several points of view from which the question of multifariousness vel non is .to be considered; and there must not only be a common right in the complainants to quiet their title, but they must have this right against defendants all of whom claim an interest in the same land or an interest in different parcels of land in the same or connected right. The question is, in other words, to be also regarded from the standpoints of the several defendants, and if they httve no connected interest as respects subject-matter or derivation of title or claim, they cannot be brought by one bill into court and put to a defense of their claims. In re Prentiss, 30 Am. Dec. 203; Colburn v. Broughton, 9 Ala. 351; Meacham v. Williams, 9 Ala. 842; Bolles v. Bolles, 44 N. J. Eq. 385; Lehigh Valley R. R. Co. v. McFarlan et al. 31 N. J. Eq. 730; Clay v. Gurley, 62 Ala. 14.
The other ground of the demurrer sustained by the chancellor was not well taken. The prayer is a part of the bill, and the statutory demand upon the defendant to set forth and specify “his title, claim, interest, or encumbrance,” etc. etc. (Code, § 810) is properly made in the prayer.' — Southmayd v. City of Elizabeth, 29 N. J. Eq. 203, 204-5.
The decree sustaining the demurrers on the ground of multifariousness is affirmed, -
Affirmed.